Name: Commission Regulation (EEC) No 360/84 of 10 February 1984 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 84 Official Journal of the European Communities No L 45 / 17 COMMISSION REGULATION (EEC) No 360 / 84 of 10 February 1984 on the supply of various lots of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC ) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 February 1984 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982 , p. 1 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 45 / 18 Official Journal of the European Communities 15 . 2 . 84 ANNEXE I Notice of invitation to tender (M Description of the lot A 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j" Zimbabwe 4 . Stage and place of delivery fob 5 . Representative of the recipient Mr Hawkins , Zimbabwe Embassy , avenue des Arts 21-22 , B-1040 Bruxelles , ( tel . 230 85 35 ; telex 24133 ZIMBRU B) 6 . Total quantity 1 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO ZIMBABWE' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 19 Description of the lot B 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j" Republic of India 4. Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chauss6e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 5 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 ( b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 20 Official Journal of the European Communities 15 . 2 . 84 Description of the lot C 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 5 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 21 Description of the lot D 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j" Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chauss £e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 2 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12. Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 22 15 . 2 . 84Official Journal of the European Communities Description of the lot E 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination ^j" Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chaussee de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 5 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 23 Description of the lot F 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 4 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CALCUTTA / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 24 Official Journal of the European Communities 15 . 2 . 84 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j Republic of India 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde , chauss6e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 3 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'MADRAS / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 30 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 May 1984 (b) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 25 Description of the lot H 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination Zambia 4 . Stage and place of delivery Free at destination Lusaka 5 . Representative of the recipient Dairy Produce Board , PO box 30124 , Lusaka (tel . 21 47 70 ; telex ZA 41520) 6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'TO ZAMBIA' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 /26 Official Journal of the European Communities 15 . 2 . 84 Description of the lot I 1 . Programme Council Regulations : 1982 (a ) legal basis (EEC ) No 1037 / 82 (b) purpose (EEC ) No 1038 / 82 2 . Recipient PAM 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 374 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 27 Description of the lot K 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1037 / 82 (b) purpose (EEC) No 1038 / 82 2 . Recipient  3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient (2 )  6 . Total quantity 1 890 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics __ 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 28 Official Journal of the European Communities 15 . 2 . 84 Description of the lot L M 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination | Federal Islamic Republic of Comore 4 . Stage and place of delivery cif Moroni cif Mutsamudu 5 . Representative of the recipient M. Ahmed Abdou , directeur general des services des aides , Moroni M. Abdoulatif Cumbo , directeur regio ­ nal des services des aides , Mutsamudu 6 . Total quantity 200 tonnes 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA REPUBLIQUE FEDERALE ISLAMIQUE DES COMORES' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : l ( a ) shipment period Before 23 April 1984 ( b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 4 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 29 Description of the lot N 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Honduras 4 . Stage and place of delivery cif Puerto Cortes 5 . Representative of the recipient ( 2 ) UNHCR, c / o UNDP , PO box 976 , Tegucigalpa , Honduras 6 . Total quantity 150 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Denmark , Ireland and the United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'DONACIÃ N DE LA COMUNIDAD ECON0MICA EUROPEA / PARA DISTRIBU ­ CI6N GRATUITA / ALTO COMISARIO DE LAS NAClÃ NES UNIDAS PARA REFUGIADOS / PUERTO CORTES' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 4 ) No L 45 / 30 Official Journal of the European Communities 15 . 2 . 84 Description of the lot 0 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Pakistan 4 . Stage and place of delivery cif Karachi 5 . Representative of the recipient ( 2 ) UNHCR , PO box 1263 , Islamabad, Pakistan 6 . Total quantity 1 430 tonnes 7 . 8 . Origin of the skimmed-milk powder Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'KARACHI / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO THE UNHCR / PROGRAMME OF ASSISTANCE TO AFGHAN REFUGEES IN PAKISTAN' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 4 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 31 Description of the lot P 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Ethiopia 4. Stage and place of delivery cif Djibouti 5 . Representative of the recipient ( 2 ) UNHCR, PO box 1076 , Addis Ababa , Ethiopia 6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'DJIBOUTI / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR / ASSISTANCE PROGRAMME IN ETHIOPIA' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 4 ) No L 45 / 32 Official Journal of the European Communities 15 . 2 . 84 Description of the lot Q R 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera cif Mogadiscio 5 . Representative of the recipient (2 ) UNHCR, PO box 2925 , Mogadiscio , Somalia 6 . Total quantity 350 tonnes 650 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'PROGRAMME DE L'UNHCR EN FAVEUR DES REFUGIES EN SOMALIA / DISTRIBUTION GRATUITE' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : &lt; ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous ( 4 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 33 Description of the lot S 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992/ 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNHCR 3 . Country of destination Central African Republic 4 . Stage and place of delivery Free-at-destination Bangui via Douala 5 . Representative of the recipient ( 2 ) M. le Chef de la sous-delegation du HCR k Bangui , c / o PNUD, boite postale 872 , Bangui , Central African Republic 6 . Total quantity 20 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I (B ) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BANGUI / PROGRAMME DE L'UNHCR EN FAVEUR DES REFUGIES EN REPUBLIQUE CENTRAFRICAINE / DISTRIBUTION GRATUITE' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) No L 45 / 34 Official Journal of the European Communities 15 . 2 . 84 Description of the lot T 1 . Programme Council Regulations : 1982 ( a ) legal basis (EEC) No 1037 / 82 (b ) purpose (EEC) No 1038 / 82 2 . 3 . Recipient Country of destination ^j" Somalia 4 . Stage and place of delivery cif Mogadiscio 5 . Representative of the recipient Ministry of Local Government and Rural Development , Food-Aid Department , Mogadiscio 6 . Total quantity 49,25 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks French 9 . Specific characteristics Annex I (B) to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging  12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 4. 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 4 ) 15 . 2 . 84 Official Journal of the European Communities No L 45 / 35 Description of the lot U 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 2 December 1983 2 . 3 . Recipient Country of destination Republic of Senegal 4 . Stage and place of delivery cif Dakar 5 . Representative of the recipient Commissariat a la sÃ ©curitÃ © alimentaire , 112 , rue Blanchot , Dakar 6 . Total quantity 1 500 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A LA REPUBLIQUE DU SENEGAL' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 ( b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  No L 45 / 36 Official Journal of the European Communities 15 . 2 . 84 Description of the lot V 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j- Republic of India , 4 . Stage and place of delivery fob 5 . Representative of the recipient M. Chawla , conseiller , ambassade de l'lnde, chaussÃ ©e de Vleurgat 217 , B-1050 Bruxelles 6 . Total quantity 1 000 tonnes ( 3 ) 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Danish 9 . Specific characteristics Entry into intervention stock after 1 September 1983 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOMBAY / SUPPLIED TO THE INDIAN DAIRY CORPORATION UNDER THE FOOD-AID PROGRAMME OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 10 April 1984 13 . Closing date for the submission of tenders 27 February 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 23 April 1984 (b ) closing date for the submis ­ sion of tenders 12 March 1984 15 . Miscellaneous  15 . 2 . 84 Official Journal of the European Communities No L 45 / 37 Notes 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published together with this Regulation in the 'C' series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored . ( 4 ) The successful tenderer shall forward to the recipient , on the latter's request and in accordance with his instructions , the documents necessary for importation of the goods into the country of destination . No L 45 / 38 Official Journal of the European Communities 15 . 2 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita (in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking I 374 50 World Food Programme Bhutan Bhutan 2143 PX / Calcutta in transit to Bhutan / Action of the World Food Programme 200 World Food Programme Yemen Yemen 2613 / Hodeidah / Action of the World Food Programme 200 World Food Programme Sudan Sudan 2665 / Port Sudan / Action of theWorld Food Programme K 1 890 200 World Food Programme Uganda Uganda 2417 / Dried skimmed-milk powder , non-enriched / Mombasa in transit to Uganda / Action of the World Food Programme 56 World Food Programme Ghana Ghana 2258 PA / Dried skimmed-milk pow ­ der , non-enriched / Takoradi / Action of the World Food Programme 300 World Food Programme Swaziland Swaziland 2541 / Dried skimmed-milk powder , non-enriched / Durban in transit to Swaziland / Action of the World Food Programme 250 World Food Programme Uganda Uganda 2417 / Dried skimmed-milk powder , non-enriched / Mombasa in transit to Uganda / Action of the World Food Programme 81 World Food Programme Tanzania A red ball (diameter = 300 mm) plus : Tanzania 2298 / Dried skimmed-milk powder , non- enriched / Dar es Salaam / Action of the World Food Programme 1 000 World Food Programme Uganda Uganda 2443 / Dried skimmed-milk powder , non-enriched / Mombasa in transit to Uganda / Action of the World Food Programme 3 World Food Programme Guinea Guinea 2485 / Dried skimmed-milk powder , non-enriched / Conakry / Action of the World Food Programme